Citation Nr: 1603636	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a hearing loss disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for bronchitis.  

6.  Entitlement to service connection for disorder of the mouth and throat.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the RO.  

In June 2015, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

The issue of entitlement to service connection for a mouth and throat disorder is addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  Osteoarthritis of the right knee was first manifested many years after the Veteran's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

2.  Osteoarthritis of the left knee was first manifested many years after the Veteran's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related to service.  
3.  The presence of a chronic, identifiable hearing loss disability for VA purposes has not been established.  

4.  The Veteran's tinnitus was first manifested in service.  

5.  The presence of chronic bronchitis has not been established.  


CONCLUSIONS OF LAW

1.  Osteoarthritis of the right knee is not the result of disease or injury incurred in or aggravated by the service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  

2.  Osteoarthritis of the left knee is not the result of disease or injury incurred in or aggravated by the service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  

3.  The claimed hearing loss disability is not the result of disease or injury incurred in or aggravated by the service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2015).  

4.  Tinnitus is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2015).  

5.  The claimed bronchitis is not the result of disease or injury incurred in or aggravated by the service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claims of entitlement to service connection for a hearing loss disability, tinnitus, osteoarthritis of the knees, and bronchitis.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed him and his representative of the criteria for service connection, as well as the general criteria for assigning disability ratings and effective dates, should service connection be granted.  The RO also informed them of the respective responsibilities of the Veteran and the VA for obtaining relevant records and other evidence in support of the Veteran's claims.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran in the development of his claims includes helping him to obtain relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the claims file contains the Veteran's service treatment and personnel records; records reflecting his post-service medical treatment since February 2006 by private health care providers; records reflecting his VA treatment since April 2012; the report of the Veteran's May 2012 conference with a VA Decision Review Officer; and the transcript of the Veteran's June 2015 hearing before the undersigned Veterans Law Judge.  The duty to obtain relevant records is satisfied.  38 C.F.R. § 3.159(c).

The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.   Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In so doing, the Veterans Law Judge left the record open for 30 days, so that the Veteran could submit additional evidence to support his claims.  The conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  There was no prejudice to the Veteran with respect to any of his claims as a result of the conduct of that hearing.  Bryant, 23 Vet. App. at 498. 

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issues of entitlement to service connection for a hearing loss disability, tinnitus, a disorder in each knee, and bronchitis.  He has not identified any outstanding evidence which could support any of those claims.  There is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the foregoing claims.

The Applicable Law and Regulations

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2014); 38 C.F.R. § 19.7 (2015); see Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see also, Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See, e.g., Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The theory of continuity of symptomatology is applicable to those cases involving claims for service connection for disorders explicitly recognized as chronic, e.g. arthritis.  38 C.F.R. § 3.309(a).  

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The applicable law and regulations also permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  For example, the Veteran is competent to report his symptoms and when those symptoms started.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his symptoms.  The question of an etiologic relationship between an injury or disease in service and the development of a chronic, residual disorder involves a medical issue.  Generally, the question of etiology may not be competently addressed by lay evidence.  Davidson, 581 F.3d at 1316.  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).
Knee Disability 

During his June 2015 hearing, the Veteran argued that he had a bilateral knee disorder, as the result of his experiences in Vietnam.  He alleged that during a part of that time, he was a postal clerk and had to jump 6 to 8 feet from a hovering helicopter in order to deliver mail to outlying bases and camps.  He testified that the accumulated wear and tear on his knees resulted in the arthritis he experiences today.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran's service treatment records and the reports of his February 1966 service entrance examination and his January 1969 service separation examination are negative for any complaints or clinical findings of a knee disorder of any kind.  During his service separation examination, he denied that he then had, or had ever had, swollen or painful joints; a bone, joint, or other deformity; lameness; or a "trick" or locked knee.  On examination, his lower extremities were found to be normal.

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

A chronic, identifiable knee disorder was not reported until July 2012, when the Veteran's private primary care physician, T. C., M.D., noted that at Slocum in June 2012, the Veteran had received cortisone injections for osteoarthritis of the knees.  

During his June 2015 hearing, the Veteran and his wife alleged that the Veteran had experienced knee pain since service.  However, as noted above, the Veteran did not complain of any knee symptoms while in service up to the date of his discharge; a knee disorder was not diagnosed until many years after service and the Veteran and spouse are not competent to link knee pathology to service.  In addition, they did not report a contemporaneous medical diagnosis, or describe symptoms at the time which supported a later diagnosis by a medical professional.  In addition, they did not report a contemporaneous medical diagnosis, or describe symptoms at the time which supported a later diagnosis by a medical professional.  Accordingly, the Veteran's lay assertions and those submitted by his wife are insufficient to establish the diagnosis.  Jandreau.  

The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition, there is no competent evidence on file of a nexus between service and the diagnosis of arthritis many years later.  

During his June 2015 hearing, the Veteran testified that he had received injections in his knees at the Slocum Center.  Following that hearing, the Veterans Law Judge left the record open for 30 days, so that the Veteran could obtain evidence from the Slocum Center.  To date, however, the VA has received no further evidence to support his claims of service connection for knee disorders.

The preponderance of the evidence is against a finding that the Veteran had a chronic, identifiable knee disorder in or shortly after service.  The Board also finds that the preponderance of the evidence is against a nexus to service.  Therefore, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a disorder in either knee is not warranted, and the appeal is denied.  

The Hearing Loss Disability

During his June 2015 hearing, the Veteran argued that his hearing loss disability was, primarily, the result of his exposure to extreme noise in service, such as when riding in helicopters or when nearby artillery was in action.  He states that he has had hearing difficulty since that time and that service connection is, therefore, warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The report of the Veteran's February 1966 service entrance examination, is negative for any complaints or clinical findings of a hearing loss disability.  During audiometric testing the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
0(10)
0(5)
LEFT
0(15)
0(10)
0(10)
0(10)
0(5)

 (NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

During the Veteran's service entrance examination, speech audiometry was not performed.  

The Veteran's service treatment records and the report of his January 1969 service separation examination are also negative for any complaints or clinical findings of a hearing loss disability.  During his service separation examination (which was performed after the ISO-ANSI standards took effect), audiometric testing revealed the following pure tone thresholds, in decibels:









HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
Not Reported (NR)
15
LEFT
15
15
15
NR
15

In November 2009, the Veteran's hearing acuity was measured for the VA.  He reported that he was aware of a hearing loss between the ages of twenty-five or thirty.  Not only would that time frame put the onset of his hearing loss disability several years after service, audiometric testing showed that the Veteran did not meet the VA criteria for a hearing loss disability.  Audiometric testing revealed the following pure tone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
15
20
LEFT
20
20
20
15
20

Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  

The Veteran did not meet the VA criteria for a hearing loss disability in or after service.  Therefore, even if did experience acoustic trauma in the service, service connection for a hearing loss disability is not warranted.  Accordingly, the appeal is denied.  

The November 2009 examiner found that the Veteran had a mild to moderate sensorineural hearing loss disability in his right ear and a mild sensorineural hearing loss in his left ear at and above 6000 hertz.  The Veteran maintains that even though the tests of his hearing loss did not meet the criteria for service connection, the diagnoses should, nevertheless, permit a grant of service connection.  However, in the consideration of appeals, the Board is bound by the applicable statutes, VA regulations, and precedent opinions of the VA General Counsel.  38 C.F.R. § 19.5 (2015).  Because the Veteran does not meet the criteria for service connection in those documents, the Board is constrained to conclude that the Veteran does not have a hearing loss disability for VA purposes.  

Tinnitus

During his June 2015 hearing before the undersigned Veterans Law Judge, the Veteran testified that his tinnitus was first manifested in service shortly after his noise exposure to helicopters and artillery.  Therefore, he maintains that service connection is warranted.  After reviewing the record in light of the law and regulations, the Board will accord the Veteran the benefit of the doubt and will grant the claim.  

Although tinnitus was not diagnosed until November 2009, many years after the Veteran's separation from the service, he has reportedly complained of that disorder since service.  His wife supported that testimony, noting the Veteran's complaints of high-pitched sounds in his ears shortly after service.  Not only is such testimony competent, it effectively identifies the presence of tinnitus in and since service.  At the very least, the testimony provides an approximate balance of evidence both for and against the claim that his tinnitus had its onset in service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted; and, to that extent, the appeal is allowed.

Bronchitis

During his June 2015 hearing, the Veteran and his wife testified that he had chronic coughs and colds in and after service and that they were the first manifestations of his chronic bronchitis.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

The report of the Veteran's service entrance examination is negative for any complaints or clinical findings of bronchitis.

During service in March 1966, the Veteran was treated for a mild upper respiratory infection.  
In October 1967, the Veteran complained of a cold, sore throat, and headache.  Following an examination, the diagnosis was a viral upper respiratory infection.  

During his January 1969 service separation examination, the Veteran responded "YES", when asked if he then had or had ever had, ear, nose, or throat trouble; a chronic cough; and chronic or frequent colds.  The examining physician noted that at the time of the examination, the Veteran did not have a cough.  On examination, his nose, mouth and throat, and lungs and chest were found to be normal, and a chest X-ray was negative.  

Treatment records, dated since the Veteran's separation from service are negative for any complaints or clinical findings of bronchitis.  

During his June 2015 hearing, the Veteran's representative stated that during the 30 days that the record was open, he would submit evidence that the Veteran does, in fact, have a diagnosis of bronchitis.  To date, however, the VA has not received any additional evidence showing that the Veteran has bronchitis.  

Although the Veteran maintains that his coughs and colds in service were the first manifestations of bronchitis, his lay testimony is not competent to make such a finding.  Jandreau.  As noted above, there is no evidence of bronchitis in service or since that time.  Therefore, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for bronchitis is not warranted, and the appeal is denied.  

Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  With the exception of the Veteran's claim of service connection for tinnitus, the preponderance of the evidence is against his claims. Therefore, with respect to the issues of service connection for left and right knee disorders, a hearing loss disability, and bronchitis, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a hearing loss disability is denied.

Service connection for tinnitus is granted.  

Service connection for bronchitis is denied.


REMAND

The issue of entitlement to service connection for a mouth and throat disorder requires additional development.  Therefore, that issue is REMANDED to the AOJ for the following actions:

1.  The AOJ must also ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who have treated him and/or the names and addresses of the medical facilities where he was treated for a mouth and throat disorder since July 2014.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's treatment.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, reports of surgery, pathology reports, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

2.  The AOJ must contact T. C., M.D., the Veteran's private primary health care provider, and request the name of the facility in Boston, Massachusetts, where the Veteran's mouth and throat biopsies were transferred for interpretation in or about May 2009.  Then, the AOJ must contact the Boston facility directly and request copies of the associated pathology reports.  

3.  The AOJ must ask the Armed Forces Institute of Pathology and the Memorial Sloan-Kettering Cancer Center for copies of their reports interpreting the Veteran's biopsies of his mouth and throat disorder.  

4.  With respect to the foregoing requests for records, a failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records and reports are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2015).

5.  When the actions in parts 1, 2, 3, and, if necessary 4, have been completed, undertake any other indicated development, such as any VA examinations deemed necessary by the AOJ.  Then, the AOJ must readjudicate the issue of entitlement to service connection for a mouth and throat disorder.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action, unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


